The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 21, 2014

                                      No. 04-14-00060-CR

                                       John DONOHUE,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3514
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
       The State’s brief was originally due June 12, 2014; however, the court granted appellant
an extension of time to file the brief until July 14, 2014. The State has filed a motion requesting
an additional thirty days to file its brief.

        We grant the motion and order the State to file its brief by August 13, 2014. Counsel is
advised that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court